Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 20, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149691                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 149691
                                                                    COA: 309522
                                                                    Oakland CC: 2011-237051-FC
  FUAD FAROUK SHEENA,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 18, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Oakland Circuit Court for
  an evidentiary hearing, pursuant to People v Ginther, 390 Mich 436 (1973), to determine
  whether the defendant was deprived of his right to the effective assistance of trial counsel
  based on counsel’s failure to pursue an insanity defense. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 20, 2015
         d0513p
                                                                               Clerk